Miles P. McDonald, J.
Proceeding to review the determination of respondent denying decontrol.
The basement apartment in subject premises was illegally occupied as a housing accommodation. Petitioner caused work to be done which resulted in legalizing the occupancy thereof. However, since three families occupied the premises prior to the work, no additional housing accommodations were created as required by section 11 of the State Bent and Eviction Begulations to entitle petitioner to an order of decontrol.
Petition is dismissed. Settle order.